ELECTRODE BINDER RESIN COMPOSITION, ELECTRODE MIX PASTE, AND ELECTRODE

Primary Examiner: Gary Harris                 Art Unit: 1727       April 29, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 	It is noted that claims 2, 6, 8, 10, 12-13 & 16-19 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
 
Reasons for Allowance
Claims 1, 2, 4-10, 12-14 & 16-19 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record OKA et al. US 2016/0137787 discloses an electrode binder resin composition (polyimide precursor and polyimide), comprising a polyamic acid [0010, 0082].
However, Oka does not disclose an electrode binder composition or a water-soluble polymer as argued by applicant in response filed 07/28/2022.
Claims 1, 3-5, 7, 9 & 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2, 6, 8, 10, 12-13 & 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 04/06/2022 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/09/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727